
	
		II
		Calendar No. 934
		110th CONGRESS
		2d Session
		S. 2166
		[Report No. 110–438]
		IN THE SENATE OF THE UNITED STATES
		
			October 16, 2007
			Mr. Casey (for himself,
			 Mr. Lugar, Mr.
			 Dodd, Mr. Biden,
			 Mr. Obama, Mr.
			 Sununu, Mr. Coleman,
			 Mr. Brown, Mrs.
			 Boxer, Mr. Durbin,
			 Ms. Mikulski, Ms. Collins, Mr.
			 Lieberman, Mr. Isakson,
			 Ms. Snowe, Mrs.
			 Clinton, Mr. Leahy,
			 Mr. Menendez, Mr. Smith, Mr.
			 Wyden, Mr. Schumer,
			 Mr. Kerry, Mrs.
			 McCaskill, Mr. Hagel,
			 Ms. Klobuchar, Mr. Feingold, and Mr.
			 Nelson of Florida) introduced the following bill; which was read
			 twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			August 1, 2008
			Reported by Mr. Biden,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To provide for greater responsibility in lending and
		  expanded cancellation of debts owed to the United States and the international
		  financial institutions by low-income countries, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Jubilee Act for Responsible Lending
			 and Expanded Debt Cancellation of
			 20072008.
		2.FindingsCongress makes the following
			 findings:
			(1)Many low-income
			 countries have been struggling under the burden of international debts for many
			 years.
			(2)Since 1996, when
			 the Heavily Indebted Poor Countries Initiative (HIPC) was created, more than 30
			 countries have seen some form of debt relief totaling approximately
			 $80,000,000,000.
			(3)Congress has
			 demonstrated its support for bilateral and multilateral debt relief through the
			 enactment of comprehensive debt relief initiatives for heavily indebted
			 low-income countries in—
				(A)title V of H.R.
			 3425 of the 106th Congress, as enacted into law by section 1000(a)(5) of the
			 Act entitled An Act making consolidated appropriations for the fiscal
			 year ending September 30, 2000, and for other purposes, approved
			 November 29, 1999 (Public Law 106–113; 113 Stat.
			 1501A–311) and the amendments made by such title;
				(B)title II of H.R.
			 5526 of the 106th Congress, as enacted into law by section 101(a) of the Act
			 entitled An Act making appropriations for foreign operations, export
			 financing, and related programs for the fiscal year ending September 30, 2001,
			 and for other purposes, approved November 6, 2000 (Public Law
			 106–429; 114 Stat. 1900A–5); and
				(C)title V of the
			 United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of
			 2003 (Public
			 Law 108–25; 117 Stat. 747) and the amendment made by such
			 title.
				(4)In 2005, the
			 United States and other G–8 nations reached an agreement to provide
			 cancellation of 100 percent of the debts owed by eligible poor nations to Paris
			 Club members, the IMF, the World Bank, and the African Development Bank. The
			 Inter-American Development Bank reached an agreement in early 2007 to provide
			 similar treatment.
			(5)The 2005 agreement
			 led to the creation of the Multilateral Debt Relief Initiative (MDRI). As of
			 April 2007, 22 countries have seen the majority of their debts to the IMF,
			 World Bank, and African Development Bank cancelled under the terms of the MDRI.
			 In March 2007, the Inter-American Development Bank announced it would provide
			 full debt cancellation to 5 Latin American countries on MDRI terms.
			(6)Resources released
			 by debt relief efforts to date are reaching the poor. Cameroon is using the
			 $29,800,000 of savings it will gain from the MDRI in 2006 for national poverty
			 reduction priorities, including infrastructure, social sector and governance
			 reforms. Uganda is using its $57,900,000 savings in 2006 on improving energy
			 infrastructure to try to ease acute electricity shortages, as well as primary
			 education, malaria control, healthcare and water infrastructure (specifically
			 targeting the poor and under-served villages). Zambia is using its savings of
			 $23,800,000 under the MDRI in 2006 to increase spending on agricultural
			 projects, such as smallholder irrigation and livestock disease control, as well
			 as to eliminate fees for healthcare in rural areas.
			(7)(3)While debt
			 cancellation has a record of success, there remains an unfinished agenda on
			 international debt. There are a number of challenges to the
			 effective implementation of existing commitments, and broader debt cancellation
			 is needed if the global community is to reach the Millennium Development
			 Goals.
				(8)2007 marks the
			 halfway point to the deadline set by the world’s governments to reach the
			 Millennium Development Goals.
			(9)A critical issue
			 which needs to be addressed on debt is the way that non-concessional lenders
			 stand to gain financially from lending to poor countries that have benefited
			 from debt relief without having paid for past debt relief or facing the
			 prospect of paying for the future relief of unsustainable and irresponsible new
			 lending. In these cases, the gains of debt relief for poor debtor countries are
			 at risk of being eroded. This takes the form of new lending to countries that
			 have received debt cancellation from countries including China, as well as the
			 threat posed by so-called vulture funds.
			(10)It is also
			 essential that all lenders and borrowers accept co-responsibility and learn
			 from past mistakes–as evidenced by the debt crisis itself–by making more
			 productive investment choices and engaging in more responsible lending and
			 borrowing in the future. In October 2006, Norway became the first creditor to
			 accept co-responsibility for past lending mistakes and cancelled the debt of 5
			 countries on the grounds that the loans reflected poor development
			 policy.
			(11)There is also an
			 urgent need to look beyond the constraints of current debt relief initiatives
			 to address the need for expanded debt cancellation. The current initiatives
			 allow countries to qualify for relief based on economic criteria rather than
			 human needs.
			(12)The
			 Government of the United Kingdom has proposed that qualification for the MDRI
			 be extended to the 67 countries that qualify for assistance exclusively from
			 the International Development Association. To be eligible for cancellation,
			 countries must meet requirements pertaining to public financial management,
			 anti-corruption measures, and budget transparency.
			(13)(4)Debt
			 cancellation is an essential component of the United States development
			 assistance strategy and
			 a required component to facilitate achievement of the Millennium Development
			 Goals.
				(14)(5)The United
			 States has been a leader in supporting debt relief efforts to date and should
			 continue to work to improve and expand initiatives in this area.
				3.Sense of congress on
			 need to fully fund existing United States arrears on United States commitments
			 to debt relief
			(a)Renewed Commitment to
			 funding Debt ReliefAs the United States Government considers
			 extending additional debt relief to alleviate the burden of international debts
			 for an expanded group of low income countries, Congress makes a renewed
			 commitment to funding the existing arrears on previous United States
			 commitments to debt relief and international financial institutions.
			(b)Debt cancellation and
			 development assistanceIt is
			 the sense of Congress that—
				(1)the provision of United States debt
			 cancellation to eligible low-income countries should not be followed by a
			 reduction in the provision of any other United States development assistance to
			 these countries; and
				(2)the United States should
			 seek to ensure that, in the course of negotiating a multilateral framework of
			 comprehensive debt relief for eligible low-income countries, all participating
			 creditors agree to avoid a reduction in the provision of any other development
			 assistance to those countries in order to fund debt cancellation
			 activities.
				34.Cancellation of
			 debt owed by eligible low-income countriesTitle XVI of the International Financial
			 Institutions Act (22 U.S.C. 262p—262p–8) is amended by adding at the end the
			 following:
			
				1626.Cancellation
				of debt owed by eligible low-income countries
					(a)In
				generalThe Secretary of the Treasury shall commence immediate
				efforts, within the Paris Club of Official Creditors, the International
				Monetary Fund (IMF), the International Bank for Reconstruction and Development
				(World Bank), and the other international financial institutions (as defined in
				section 1701(c)(2)), to accomplish the following:
						(1)Cancellation by
				each international financial institution of all existing debts owed to the
				institution by eligible low-income countries, and, to the extent possible,
				financing the debt cancellation from the ongoing operations, procedures, and
				accounts of the institution.
						(2)Cancellation by
				the United States of all existing debts owed to it by eligible low-income
				countries.
						(3)Ensuring that any
				waiting period for the enhanced debt cancellation is not excessive.
						(4)Requiring the
				government of each eligible low-income country to—
							(A)allocate the
				savings from debt cancellation towards poverty-reducing expenditures;
							(B)engage interested
				parties, including a broad cross-section of civil society groups, in
				thethat allocation
				determination
				process;
							(C)develop and
				implement effective policy reforms to ensure that savings from debt
				cancellation are redirected to poverty reduction efforts and that any future
				borrowing be conducted in a responsible fashion; and
							(D)produce an annual
				report disclosingduring the period beginning when debt relief is
				granted and ending 5 years after the debt relief is completed that discloses
				how the savings from debt cancellation were used, and
				make the
				reportwhich is
				made publicly available and easily accessible to all interested
				parties, including civil society groups and the media.
							(5)Ensuring that the provision of debt
				cancellation to eligible low-income countries is not followed by a reduction in
				the provision of any other development assistance to the countries by
				international financial institutions and bilateral creditors.
						(6)(5)Encouraging the
				government of each eligible low-income country to allocate at least 20 percent
				of its national budget towards poverty-alleviation programs such as the
				provision of basic health care services, education services, and clean water
				services to all individuals in the country.
							(b)Establishment of
				framework for creditor transparencyThe Secretary of the Treasury
				shall commence immediate efforts, within the Paris Club of Official Creditors,
				the International Monetary Fund, the World Bank, and the other international
				financial institutions (as so defined), to ensure that each of the
				institutions—
						(1)continues to make
				efforts to promote greater transparency regarding the activities of the
				institution, including credit, grant, guarantee, and technical assistance
				operations, following a policy of maximum disclosure; and
						(2)supports continued
				efforts to allow informed participation and input by affected communities,
				including translation of information on proposed projects
				into official
				languages, provision of information (including draft documents)
				through information technology application, oral briefings, and outreach to and
				dialogue with community organizations and institutions in affected
				areas.
						(c)Establishment of
				framework for responsible lendingThe Secretary of the Treasury
				shall commence immediate efforts to—
						(1)develop and
				promote policies to ensure all creditors, with no distinction, will contribute
				to preserving the gains of debt relief for low-income debtor countries;
						(2)collaborate with
				appropriate government agencies to
				discourage vulture
				fund activity prevent private investors from
				profiting from buying low-income country debts at market value and attempting
				to recover their original value or more (commonly known as vulture
				funds), including by—
							(A)designing legal
				remedies to curtail or realign the incentives for this activity;
							(B)identifying
				avenues to provide legal support to countries being sued by vulture
				funds; and
							(C)providing
				technical assistance to advise possible targeted governments on measures to
				take to prevent vulture funds from successfully taking them to
				court;
							(A)seeking commitments from
				non-Paris Club bilateral creditors not to on-sell their debt claims on
				low-income countries to creditors who do not intend to provide debt relief
				under the HIPC initiative, and working with finance ministers from other G8
				countries to achieve the same goal; and
							(B)providing technical
				assistance to recipient governments to advise on measures to address
				vulture fund activity;
							(3)provide that the
				external financing needsfrom official creditors of
				low-income countries are met primarily through grant financing rather than new
				lending;
						(4)seek the
				international adoption of a binding legal framework that—
							(A)guarantees that no
				creditor can take or
				expect to take undue financial advantage of
				acquired or newly
				awarded debt relief through the terms and rates of their new
				lending to beneficiary countries;
							(B)is binding on all
				creditors, whether multilateral, bilateral or private;
							(C)foresees, as a
				sanction for creditors who violate it, an equitable share in the burden of the
				losses from any future debt relief needed by the sovereign debtor to whom
				lending was irresponsibly provided;
				and
							(D)provides for
				decisions on irresponsible lending to be made by an entity independent from the
				creditors; and
							(E)(D)enables fair
				opportunities for the people of the affected country to be heard; and
								(5)support the
				development of responsible financing standards
				whereby which creditors and
				aid/or loan recipients alike
				adhere to standards to
				assurepromote
				transparency,and accountability
				to
				citizens, human rights, and the avoidance of new
				odious unsustainable debt, while
				encouraging the development of renewable energy and helping countries to transition
				away from dependence on oil.
						(d)GAO audit of
				debt portfolios of countries with questionable
				loans(1)
				In
				general.—The Comptroller General of the
				United States shallshould undertake an audit of the
				multilateral debt
				portfolios of previous governments in countries such as the Democratic Republic
				of Congo and South Africa where
				there are allegations
				that odioussignificant concern exists that
				unsustainable loans were made to the government. Each such audit
				shall—
						(A)(1)consider debt
				owed to the World Bank, the IMF, and the other international financial
				institutions (as so defined), export credit debts owed to
				governments, and debts owed to commercial
				creditors and
				debt owed to the United States Government and assess whether or
				not past investments produced the intended results;
				and
							(B)(2)investigate the
				process by which the loans were contracted, how the funds were used, and
				determine whether United States or international laws were violated in the
				contraction of these loans, and whether any of the loans were odious or
				onerous;
				and.
							(C)be
				planned and executed in a transparent and consultative manner, engaging
				congressional bodies and civil society groups in the countries.
						(2)ReportWithin 2 years after the date of the
				enactment of this section, the Comptroller General of the United States shall
				prepare and submit to the Committees on Financial Services and on Foreign
				Affairs of the House of Representatives and the Committees on Banking, Housing,
				and Urban Affairs and on Foreign Relations of the Senate a report that contains
				the results of the audits undertaken under paragraph (1).
						(e)Availability on
				treasury department website of remarks of united states executive directors at
				meetings of international financial institutions’ boards of
				directorsThe Secretary of the Treasury shall make available on
				the website of the Department of the Treasury the full record of the remarks of
				the United States Executive Director at meetings of the boards of directors of
				the International Monetary Fund, the World Bank, and the other international
				financial institutions (as so defined), about cancellation or reduction of
				debts owed to the institution involved, with redaction by the Secretary of the
				Treasury of material deemed too sensitive for public distribution, but showing
				the topic, amount of material redacted, and reason for the redaction.
					(f)Report from the
				comptroller generalWithin 1 year after the date of the enactment
				of this section, the Comptroller General of the United States shall prepare and
				submit to the Committees on Financial Services and on Foreign Affairs of the
				House of Representatives and the Committees on Banking, Housing, and Urban
				Affairs and on Foreign Relations of the Senate a report on
				the availability
				of the ongoing operations, procedures, and accounts of the
				IMF, the World Bank, and the other international financial institutions (as so
				defined) for canceling the debt of eligible low-income countries.
					(g)Annual reports
				from the presidentNot later than December 31, 2008, and annually
				thereafter for 4 years, the Secretary of the Treasury shall submit to the
				Committees on Financial Services and on Foreign Affairs of the House of
				Representatives and the Committees on Foreign Relations and on Banking,
				Housing, and Urban Affairs of the Senate a report, which shall be made
				available to the public, on the activities undertaken under this section, and
				other progress made in accomplishing the purposes of this section, for the
				prior fiscal year. The report shall include a list of the countries that have
				received debt cancellation, a list of the countries whose request for debt
				cancellation has been denied and the reasons therefor, and a list of the
				countries whose requests for debt cancellation are under consideration.
					(h)Eligible
				low-income country definedIn this section, the term
				eligible low-income country means a country—
						(1)that is eligible
				for financing from the International Development Association but not the World
				Bank;
						(2)that has
				transparent and effective budget execution and public financial management
				systems which ensure that the savings from debt relief are spent on reducing
				poverty;
						(3)that has demonstrated
				democratic governance and transparency of decision-making;
						(3)(4)the government
				of which does not have an excessive level of military expenditures;
							(4)(5)the government of which has not repeatedly
				provided support for acts of international terrorism, as determined by the
				Secretary of State under section 6(j)(1) of the Export Administration Act of
				1979 (50 U.S.C. App.
				2405(j)(1)), section 40 of the Arms Export Control Act (22
				U.S.C. 2780), or section 620A(a) of the Foreign Assistance Act
				of 1961 (22 U.S.C.
				2371(a));
							(5)(6)the government of which is cooperating on
				international narcotics control matters;
							(6)(7)the government
				of which (including its military or other security forces) does not engage in a
				consistent pattern of gross violations of internationally recognized human
				rights; and
							(7)(8)the government
				of which is not engaged in, and has taken effective action to prevent entities
				in its jurisdiction from engaging in, the proliferation of weapons of mass
				destruction, related materials and components, or associated delivery
				systems.
							.
		45.Prohibition of
			 harmful economic and policy conditionsTitle XVI of the International Financial
			 Institutions Act (22 U.S.C. 262p—262p–8) is further amended by adding at the
			 end the following:
			
				1627.Prohibition of
				harmful economic and policy conditions
					(a)In
				generalThe Secretary of the
				Treasury shall commence immediate efforts within the Paris Club of Official
				Creditors, the International Monetary Fund (IMF), the International Bank for
				Reconstruction and Development (World Bank), and the other international
				financial institutions (as defined in section 1701(c)(2)), to ensure that the
				provision of debt cancellation to eligible low-income countries (as defined in
				section 1626(h)) is not conditioned on any agreement by such a country to
				implement or comply with policies that deepen poverty, significantly increase the costs of public
				services for low-income households, or degrade the
				environment., including any policy
				that—
						(1)implements or
				extends user fees on primary education or primary health care, including
				prevention and treatment efforts for HIV/AIDS, tuberculosis, malaria, and
				infant, child, and maternal well-being;
						(2)provides for
				increased costs for low-income households to pay for basic public services such
				as education, health care, drinking water, or sanitation;
						(3)undermines
				workers’ ability to exercise effectively their internationally recognized
				worker rights, as defined under section 526(e) of the Foreign Operations,
				Export Financing and Related Programs Appropriations Act, 1995 (22 U.S.C.
				262p–4p); or
						(4)does not exempt
				increased government spending on essential healthcare or education expenditures
				from national budget caps or restraints, hiring or wage bill ceilings, or other
				limits imposed by the IMF.
						(b)Report on Previous
				Rounds of Debt CancellationNot later than December 31, 2009, the
				Secretary of the Treasury shall submit to the Committees on Financial Services
				and on Foreign Affairs of the House of Representatives and the Committees on
				Foreign Relations and on Banking, Housing, and Urban Affairs of the Senate a
				report, which shall be made available to the public, on the degree and extent
				to which previous rounds of debt cancellation for recipient nations were
				accompanied by the following conditions:
						(1)Implementation or
				extension of user fees on primary education or primary health care, including
				prevention and treatment efforts for HIV/AIDS, tuberculosis, malaria, and
				infant, child, and maternal well-being.
						(2)Increased costs for
				low-income households to pay for basic public services such as education,
				health care, drinking water, or sanitation.
						(3)A prohibition on
				exempting increased government spending on essential health care or education
				expenditures from required conditions imposed by the IMF, including national
				budget caps or restraints and hiring or wage bill ceilings.”.
						(b)Annual reports to the
				congressNot later than
				December 31, 2008, and annually thereafter for 4 years, the Secretary of the
				Treasury shall submit to the Committees on Financial Services and on
				International Relations of the House of Representatives and the Committees on
				Foreign Relations and on Banking, Housing, and Urban Affairs of the Senate a
				report, which shall be made available to the public, on the activities
				undertaken under this section, and other progress made in accomplishing the
				purposes of this section, for the prior fiscal
				year.
					.
		6.Sense of
			 Congress on cancellation of Haiti's debts to international financial
			 institutions
			(a)FindingCongress
			 finds that Haiti is scheduled to send $48,700,000 in debt payments to
			 international financial institutions in 2008.
			(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)due to the current
			 humanitarian and political instability in Haiti, including food shortages and
			 political turmoil, the Secretary of the Treasury should use the Secretary's
			 influence to expedite the complete and immediate cancellation of Haiti's debts
			 to all international financial institutions; and
				(2)if Haiti's debt to those
			 institutions cannot be cancelled, the Secretary of the Treasury should urge
			 those institutions to immediately suspend the requirement that Haiti make
			 further debt service payments on that debt.
				7.Report on
			 potential facility to provide temporary financing to respond to temporary
			 economic shocks
			(a)In
			 generalNot later than June 30, 2009, the Secretary of the
			 Treasury shall submit to the Committees on Financial Services and on Foreign
			 Affairs of the House of Representatives and the Committees on Foreign Relations
			 and on Banking, Housing, and Urban Affairs of the Senate a report, which shall
			 be made available to the public, on the feasibility and design of a potential
			 facility, based at the International Monetary Fund or another international
			 financial institution, to provide temporary financing to relieve debt service
			 burdens in the case of shocks to the economies of low income countries beyond
			 their control, including natural disasters and sharp spikes in commodity
			 prices.
			(b)Basis for financing
			 under potential facilityThe report required under this section
			 shall assume that such a facility would be designed to allow low-income
			 countries with good growth prospects to borrow reasonable amounts on reasonable
			 terms and thereby minimize the risk of the need for additional debt relief in
			 the future.
			
	
		August 1, 2008
		Reported with amendments
	
